                Case 1:20-cv-02370-MKV Document 73 Filed 04/28/21 Page 1 of 2




                                    950 T HI R D A V EN U E • F O U RT EEN T H F LO O R
                                               N EW Y O R K , NY 10022

                                               TELEPHONE (212) 644-1010
    AARON C. CARTER                               FAX (212) 644-1936                         NEW YORK
DIRECT DIAL: (212) 909-0738
                                                                                            LOS ANGELES
DIRECT FA X: (212) 909-3538
    CARTER@KMM.COM                                                                          WWW.KMM.COM




                                                   April 28, 2021



    VIA ECF

    The Honorable Mary Kay Vyskocil, U.S.D.J.
    United States District Court
    Southern District of New York
    500 Pearl Street, Room 2230
    New York, New York 10007

                       Re:    Babson et al., v. Bouchard Transportation Co. Inc., et. al.
                              Case No.: 20-cv-02370 (MKV)
                              KM&M File No. 00545.8369

    Dear Judge Vyskocil:

                   We represent Defendants Bouchard Transportation Co. Inc., et al.
    (“Defendants”) in the above referenced matter. We submit the following letter in
    response to the Court’s October 16, 2020 Order (Docket No. 71) requiring Defendants to
    “file a report on the status of the Bankruptcy Case on or before January 31, 2021, and
    every three months thereafter[.]”

                  The bankruptcy proceedings in the Southern District of Texas are
    progressing as anticipated. Since the last update, Defendants have filed the mandated
    financial schedules to provide the Court and creditors with a snapshot of all of
    Defendants’ assets and obligations. This submission included a statement of
    Defendants’ financial affairs. Further, the U.S. Trustee for the Southern District of Texas
    created an official committee of unsecured creditors.

                   On February 26, the Court removed Morton Bouchard III as the sole
    officer of Defendants. Mathew Ray, founder and managing partner of Portage Point LLC
    was appointed Chief Restructuring Officer by the Court. The Court subsequently
    appointed Mr. Patrick J. Bartels, Jr., to serve as an independent director on the boards
    of the Defendants as well. Thereafter, Defendants have continued to secure post-petition
    financing and emergency loans as required. Defendants sold an aircraft with Court
    approval and has used the proceeds to satisfy various debts. Defendants have further


    4850-9323-6199.1
            Case 1:20-cv-02370-MKV Document 73 Filed 04/28/21 Page 2 of 2




The Honorable Mary Kay Vyskocil, U.S.D.J.
April 28, 2021
Page 2

engaged in various de minimis asset sale transactions. This week the Court will hold
hearings to consider Defendants’ requested extensions of certain case deadlines and the
approval of additional Debtor in Possession (DIP) financing.

             The matter is expected to continue in due course with Defendants’
bankruptcy attorneys managing Defendants’ affairs and attempts to return to
operations.

             At this time Defendants have no requests of the Court and will continue to
update the Court as required by the Order.

                   Thank you for your attention to this matter.


                                                  Respectfully submitted,

                                                  /s/ Aaron C. Carter
                                                  Aaron C. Carter




4850-9323-6199.1
